Title: To James Madison from William C. C. Claiborne, 19 January 1803 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


19 January 1803, “Near Natchez.” Reports that he received JM’s 29 Nov. 1802 letter with its enclosures on 10 Jan. and forwarded the letter to Hũlings by hired express. “I presume it has by this time reached him.”
“At the date of the last advices from New Orleans, that post continues shut to the American deposit, and it was not understood that the Intendant was likely to revoke his decree. I am however fully persuaded, that the serious light in which the subject is viewed in the United States: the demand of reparation for the injury our commerce may sustain, together with the advice from the Spanish Minister, will induce the Intendant to rescind his Edict, if it has really arisen from his own will.” Encloses what purports to be a copy of the royal order for the delivery of Louisiana to France, forwarded to him by Hũlings. “There is little ground to doubt its authenticity.”
 

   
   Letterbook copy and copy of enclosure (Ms-Ar: Claiborne Executive Journal). Letterbook copy 2 pp. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:262–63. Enclosure (2 pp.) is a translation of the royal order of 30 July 1802 (see Hũlings to JM, 15 Dec. 1802, and n. 1), with a copy of a covering letter from Hũlings to Claiborne, 24 Dec. 1802.


